PER CURIAM.
Order appealed from reversed, upon the ground that the judgment against the defendant Kinney, granting affirmative relief to his Co-defendants, is invalid, for reasons given on the appeal from the order denying the motion of the defendant Kinney to modify the judgment, in the opinion of Nash, J., reported in 59 N. Y. Supp. 516; $10 costs of this appeal, and disbursements, and $10 costs of motion at special term, to the appellant Kinney against the respondents city of Utica, John A. Cantwell, and Henry Stappenbeck.